Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 1 of 22 PageID #: 365




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

                                   ELECTRONICALLY FILED

 CIVIL ACTION NO.: 4:19-CV-155-JHM-HBB

 RANDY BRANSON                                                                       PLAINTIFF

 V.

 ALLIANCE COAL, LLC and
 WEBSTER COUNTY COAL, LLC                                                        DEFENDANTS

                                            ANSWER

        The Defendant, Webster County Coal, LLC (“Webster County” or “Defendant”), for its

 Answer to the Plaintiff’s Complaint, states as follows:

                                        FIRST DEFENSE

        The Plaintiff’s Complaint, or some part of it, fails to state a claim upon which relief may

 be granted.

                                       SECOND DEFENSE

        Webster County denies the allegations in the unnumbered introductory paragraph of the

 Complaint. Webster County denies the allegations in the headings throughout the Complaint.

        1.      Webster County admits the allegation in numerical paragraph 1 of the Complaint

 that it is a wholly-owned subsidiary of Alliance Coal, LLC.         Webster County denies the

 remaining allegations in numerical paragraph 1 of the Complaint.

        2.      Webster County denies the allegations in numerical paragraph 2 of the Complaint.

        3.      Webster County denies the allegations in numerical paragraph 3 of the Complaint.

        4.      Webster County denies the allegations in numerical paragraph 4 of the Complaint.

        5.      Webster County denies the allegations in numerical paragraph 5 of the Complaint.
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 2 of 22 PageID #: 366




        6.      Webster County denies the allegations in numerical paragraph 6 of the Complaint.

        7.      Webster County denies the allegations in numerical paragraph 7 of the Complaint.

        8.      The referenced statutes speak for themselves.        Webster County denies the

 allegations in numerical paragraph 8 of the Complaint.

        9.      The referenced statute speaks for itself. Webster County is without knowledge or

 information sufficient to form a belief as to the truth of the allegations in numerical paragraph 9

 of the Complaint and therefore denies those allegations.

        10.     The referenced statute speaks for itself. Webster County denies the allegations in

 numerical paragraph 10 of the Complaint.

        11.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 11 of the Complaint and therefore denies

 those allegations.

        12.     Webster County admits the allegations in numerical paragraph 12 of the

 Complaint that it is a for-profit limited liability company organized under the laws of Delaware

 with its principal office at 1717 South Boulder Avenue, Tulsa, Oklahoma 74119-4886 and that

 its agent for service of process in the Commonwealth of Kentucky is Cogency Global Inc., 828

 Lane Allen Road, Suite 219, Lexington, Kentucky 40504. Webster County denies the remaining

 allegations in numerical paragraph 12 of the Complaint.

        13.     Webster County admits the allegations in numerical paragraph 13 of the

 Complaint that Alliance Coal, LLC is a for-profit limited liability company organized under the

 laws of Delaware with its principal office located at 1717 S. Boulder Avenue, Tulsa, Oklahoma

 74119-4886 and that Alliance Coal, LLC’s agent for service of process in the Commonwealth of




                                                 2
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 3 of 22 PageID #: 367




 Kentucky is Cogency Global Inc., 828 Lane Allen Road, Suite 219, Lexington, Kentucky 40504.

 Webster County denies the remaining allegations in numerical paragraph 13 of the Complaint.

        14.     The referenced case and statute speak for themselves. Webster County denies the

 allegations in numerical paragraph 14 of the Complaint.

        15.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 15 of the Complaint and therefore denies

 those allegations.

        16.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 16 of the Complaint and therefore denies

 those allegations.

        17.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 17 of the Complaint and therefore denies

 those allegations.

        18.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 18 of the Complaint and therefore denies

 those allegations.

        19.     Webster County denies the allegations in numerical paragraph 19 of the

 Complaint.

        20.     Webster County admits the allegation in numerical paragraph 20 of the Complaint

 that it is a wholly-owned subsidiary of Alliance Coal, LLC.         Webster County denies the

 remaining allegations in numerical paragraph 20 of the Complaint.




                                                3
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 4 of 22 PageID #: 368




        21.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 21 of the Complaint and therefore denies

 those allegations.

        22.     Webster County denies the allegations in numerical paragraph 22 of the

 Complaint.

        23.     Webster County denies the allegations in numerical paragraph 23 of the

 Complaint.

        24.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 24 of the Complaint and therefore denies

 those allegations.

        25.     The referenced statute speaks for itself. Webster County is without knowledge or

 information sufficient to form a belief as to the truth of the allegations in numerical paragraph 25

 of the Complaint and therefore denies those allegations.

        26.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 26 of the Complaint and therefore denies

 those allegations.

        27.     Webster County denies the allegations in numerical paragraph 27 of the

 Complaint.

        28.     Webster County denies the allegations in numerical paragraph 28 of the

 Complaint.

        29.     Webster County denies the allegations in numerical paragraph 29 of the

 Complaint.




                                                  4
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 5 of 22 PageID #: 369




        30.     Webster County denies the allegations in numerical paragraph 30 of the

 Complaint.

        31.     Webster County denies the allegations in numerical paragraph 31 of the

 Complaint. Webster County denies the allegations in subsections (a)-(c) of numerical paragraph

 31 of the Complaint.

        32.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 32 of the Complaint and therefore denies

 those allegations.

        33.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 33 of the Complaint and therefore denies

 those allegations.

        34.     Webster County denies the allegations in numerical paragraph 34 of the

 Complaint.

        35.     Webster County denies the allegations in numerical paragraph 35 of the

 Complaint.

        36.     Webster County denies the allegations in numerical paragraph 36 of the

 Complaint.

        37.     Webster County denies the allegations in numerical paragraph 37 of the

 Complaint.

        38.     Webster County denies the allegations in numerical paragraph 38 of the

 Complaint.

        39.     Webster County denies the allegations in numerical paragraph 39 of the

 Complaint.




                                                5
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 6 of 22 PageID #: 370




        40.     Webster County denies the allegations in numerical paragraph 40 of the

 Complaint.

        41.     Webster County denies the allegations in numerical paragraph 41 of the

 Complaint.

        42.     The referenced statute speaks for itself. Webster County denies the allegations in

 numerical paragraph 42 of the Complaint.

        43.     The referenced statute speaks for itself. Webster County denies the allegations in

 numerical paragraph 43 of the Complaint.

        44.     The referenced statute speaks for itself. Webster County denies the allegations in

 numerical paragraph 44 of the Complaint.

        45.     Webster County denies the allegations in numerical paragraph 45 of the

 Complaint.

        46.     The referenced regulation speaks for itself.       Webster County denies the

 allegations in numerical paragraph 46 of the Complaint.

        47.     Webster County denies the allegations in numerical paragraph 47 of the

 Complaint.

        48.     Webster County denies the allegations in numerical paragraph 48 of the

 Complaint.

        49.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 49 of the Complaint and therefore denies

 those allegations.




                                                6
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 7 of 22 PageID #: 371




        50.    The referenced benefits handbook speaks for itself. Webster County is without

 knowledge or information sufficient to form a belief as to the truth of the allegations in

 numerical paragraph 50 of the Complaint and therefore denies those allegations.

        51.    The referenced paystub speaks for itself. Webster County denies the allegations

 in numerical paragraph 51 of the Complaint.

        52.    The referenced benefits handbook speaks for itself. Webster County denies the

 allegations in numerical paragraph 52 of the Complaint.

        53.    The referenced benefits handbook speaks for itself. Webster County denies the

 allegations in numerical paragraph 53 of the Complaint.

        54.    Webster County denies the allegations in numerical paragraph 54 of the

 Complaint.

        55.    Webster County denies the allegations in numerical paragraph 55 of the

 Complaint.

        56.    Webster County denies the allegations in numerical paragraph 56 of the

 Complaint.

        57.    The referenced benefits handbook speaks for itself. Webster County denies the

 allegations in numerical paragraph 57 of the Complaint.

        58.    Webster County denies the allegations in numerical paragraph 58 of the

 Complaint.

        59.    Webster County denies the allegations in numerical paragraph 59 of the

 Complaint.

        60.    Webster County denies the allegations in numerical paragraph 60 of the

 Complaint.




                                                7
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 8 of 22 PageID #: 372




        61.     Webster County denies the allegations in numerical paragraph 61 of the

 Complaint.

        62.     Webster County denies the allegations in numerical paragraph 62 of the

 Complaint.

        63.     Webster County denies the allegations in numerical paragraph 63 of the

 Complaint.

        64.     The referenced benefits handbook speaks for itself. Webster County denies the

 allegations in numerical paragraph 64 of the Complaint.

        65.     The referenced benefits handbook speaks for itself. Webster County denies the

 allegations in numerical paragraph 65 of the Complaint.

        66.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 66 of the Complaint and therefore denies

 those allegations.

        67.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 67 of the Complaint and therefore denies

 those allegations.

        68.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 68 of the Complaint and therefore denies

 those allegations.

        69.     Webster County is without knowledge or information sufficient to form a belief as

 to the truth of the allegations in numerical paragraph 69 of the Complaint and therefore denies

 those allegations.




                                                8
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 9 of 22 PageID #: 373




        70.    The referenced statute speaks for itself. Webster County denies the allegations in

 numerical paragraph 70 of the Complaint.

        71.    Webster County denies the allegations in numerical paragraph 71 of the

 Complaint.

        72.    Webster County denies the allegations in numerical paragraph 72 of the

 Complaint.

        73.    The referenced benefits handbook speaks for itself. Webster County denies the

 allegations in numerical paragraph 73 of the Complaint.

        74.    The referenced paystubs speak for themselves.       Webster County denies the

 allegations in numerical paragraph 74 of the Complaint.

        75.    Webster County denies the allegations in numerical paragraph 75 of the

 Complaint.

        76.    Webster County denies the allegations in numerical paragraph 76 of the

 Complaint.

        77.    Webster County denies the allegations in numerical paragraph 77 of the

 Complaint.

        78.    The referenced paystub speaks for itself. Webster County denies the allegations

 in numerical paragraph 78 of the Complaint.

        79.    Webster County denies the allegations in numerical paragraph 79 of the

 Complaint.

        80.    Webster County denies the allegations in numerical paragraph 80 of the

 Complaint.




                                                9
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 10 of 22 PageID #: 374




         81.     The referenced paystub speaks for itself. Webster County denies the allegations

  in numerical paragraph 81 of the Complaint.

         82.     Webster County denies the allegations in numerical paragraph 82 of the

  Complaint.

         83.     The referenced paystub speaks for itself. Webster County denies the allegations

  in numerical paragraph 83 of the Complaint.

         84.     Webster County is without knowledge or information sufficient to form a belief as

  to the truth of the allegations in numerical paragraph 84 of the Complaint.

         85.     The referenced paystub speaks for itself. Webster County denies the allegations

  in numerical paragraph 85 of the Complaint.

         86.     The referenced paystub speaks for itself. Webster County denies the allegations

  in numerical paragraph 86 of the Complaint.

         87.     Webster County denies the allegations in numerical paragraph 87 of the

  Complaint.

         88.     Webster County denies the allegations in numerical paragraph 88 of the

  Complaint.

         89.     The referenced paystubs speak for themselves.         Webster County denies the

  allegations in numerical paragraph 89 of the Complaint.

         90.     Webster County denies the allegations in numerical paragraph 90 of the

  Complaint.

         91.     Webster County denies the allegations in numerical paragraph 91 of the

  Complaint.




                                                  10
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 11 of 22 PageID #: 375




         92.    Webster County denies the allegations in numerical paragraph 92 of the

  Complaint.

         93.    Webster County denies the allegations in numerical paragraph 93 of the

  Complaint.

         94.    Webster County denies the allegations in numerical paragraph 94 of the

  Complaint.

         95.    Webster County denies the allegations in numerical paragraph 95 of the

  Complaint. Webster County denies the allegations in subsection (a)-(d) of numerical paragraph

  95 of the Complaint.

         96.    Webster County denies the allegations in numerical paragraph 96 of the

  Complaint.

         97.    The referenced consent speaks for itself. Webster County denies the allegations

  in numerical paragraph 97 of the Complaint.

         98.    Webster County denies the allegations in numerical paragraph 98 of the

  Complaint.

         99.    Webster County denies the allegations in numerical paragraph 99 of the

  Complaint.

         100.   Webster County denies the allegations in numerical paragraph 100 of the

  Complaint.

         101.   Webster County denies the allegations in numerical paragraph 101 of the

  Complaint.

         102.   The referenced law speaks for itself. Webster County denies the allegations in

  numerical paragraph 102 of the Complaint.




                                                11
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 12 of 22 PageID #: 376




         103.    Webster County denies the allegations in numerical paragraph 103 of the

  Complaint.

         104.    Webster County denies the allegations in numerical paragraph 104 of the

  Complaint.

         105.    Webster County denies the allegations in numerical paragraph 105 of the

  Complaint.

         106.    Webster County denies the allegations in numerical paragraph 106 of the

  Complaint.

         107.    Webster County denies the allegations in numerical paragraph 107 of the

  Complaint.

         108.    Webster County is without knowledge or information sufficient to form a belief as

  to the truth of the allegations in numerical paragraph 108 of the Complaint and therefore denies

  those allegations.

         109.    Webster County denies the allegations in numerical paragraph 109 of the

  Complaint.

         110.    For its response to the allegations in numerical paragraph 110, Webster County

  incorporates by reference its responses to all preceding paragraphs.

         111.    Webster County denies the allegations in numerical paragraph 111 of the

  Complaint. Webster County denies the allegations in subsections (a)-(c) of numerical paragraph

  111 of the Complaint.

         112.    Webster County denies the allegations in numerical paragraph 112 of the

  Complaint.




                                                  12
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 13 of 22 PageID #: 377




         113.    For its response to the allegations in numerical paragraph 113, Webster County

  incorporates by reference its responses to all preceding paragraphs.

         114.    Webster County denies the allegations in numerical paragraph 114 of the

  Complaint.

         115.    The referenced statutes speak for themselves.           Webster County denies the

  allegations in numerical paragraph 115 of the Complaint.

         116.    The referenced statute speaks for itself. Webster County denies the allegations in

  numerical paragraph 116 of the Complaint.

         117.    Webster County is without knowledge or information sufficient to form a belief as

  to the truth of the allegations in numerical paragraph 117 of the Complaint and therefore denies

  those allegations.

         118.    Webster County denies the allegations in numerical paragraph 118 of the

  Complaint.

         119.    The referenced statute speaks for itself. Webster County is without knowledge or

  information sufficient to form a belief as to the truth of the allegations in numerical paragraph

  119 of the Complaint and therefore denies those allegations.

         120.    Webster County denies the allegations in numerical paragraph 120 of the

  Complaint.

         121.    Webster County denies the allegations in numerical paragraph 121 of the

  Complaint.

         122.    Webster County denies the allegations in numerical paragraph 122 of the

  Complaint.




                                                  13
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 14 of 22 PageID #: 378




           123.   Webster County denies the allegations in numerical paragraph 123 of the

  Complaint.

           124.   Webster County denies all other allegations in the Complaint that it has not

  expressly admitted in this Answer.

                                         THIRD DEFENSE

           The Plaintiff’s claims are barred, in whole or in part, because Webster County acted in

  good faith and had reasonable grounds for believing that it acted properly with respect to the

  Plaintiff.

                                        FOURTH DEFENSE

           The Defendant relies upon all applicable defenses that arise under or may be asserted

  pursuant to Federal Rule of Civil Procedure 23.

                                          FIFTH DEFENSE

           The Plaintiff’s claims are barred, in whole or in part, because Webster County acted in

  good faith in conformity with and reliance upon administrative regulations, orders, rulings,

  approvals, interpretations, and written and unwritten administrative practices or enforcement

  policies of the Administrator of the Wage and Hour Division of the United States Department of

  Labor.

                                         SIXTH DEFENSE

           Webster County relies upon the applicable statute of limitations and all other applicable

  defenses based on the lack of timeliness of the Plaintiff’s claims, including the claims of the

  purported collective action and/or class members, as a bar to one or more of the Plaintiff’s claims

  and the claims of the purported collective action and/or class members.

                                       SEVENTH DEFENSE




                                                    14
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 15 of 22 PageID #: 379




         Some or all of the claims in the Plaintiff’s Complaint are barred because there is no basis

  in law or fact for the respective claim or the relief requested.

                                         EIGHTH DEFENSE

         Some or all of the claims in the Plaintiff’s Complaint are barred by the doctrines of

  consent, waiver, estoppel, unclean hands and laches.

                                          NINTH DEFENSE

         Webster County states that the Plaintiff and the purported collective action and/or class

  members are barred from any recovery in this case because the Plaintiff’s and/or the purported

  collective action and/or class members’ own acts and omissions were the direct and proximate

  cause of any and all injuries, losses or damages the Plaintiff and purported class members claim

  to have suffered.

                                          TENTH DEFENSE

         One or more of the Plaintiff’s and purported collective action and/or class members’

  claims are preempted and therefore barred.

                                       ELEVENTH DEFENSE

         The Plaintiff’s and purported collective action and/or class members’ claims are barred,

  in whole or in part, by statutory exemptions, exclusions, exceptions, setoffs, or credits under the

  Fair Labor Standards Act.

                                        TWELFTH DEFENSE

         Webster County relies upon all defenses that may be asserted pursuant to the Fair Labor

  Standards Act and/or Kentucky’s wage and hour laws.

                                      THIRTEENTH DEFENSE




                                                    15
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 16 of 22 PageID #: 380




          To the extent the Plaintiff and purported collective action and/or class members failed to

  satisfy any conditions precedent that are necessary to maintain their claims, or failed to exhaust

  administrative remedies, their claims are barred.

                                      FOURTEENTH DEFENSE

          The Plaintiff’s and purported collective action and/or class members’ claims are barred

  because of an intervening act or intervening acts by one or more third parties and/or because of a

  superseding cause.

                                        FIFTEENTH DEFENSE

          Webster County relies upon the defense of failure to mitigate damages as a complete or

  partial bar to the Plaintiff’s and purported collective action and/or class members’ claims.

                                        SIXTEENTH DEFENSE

          Webster County relies upon all defenses that may be asserted pursuant to the Portal to

  Portal Act.

                                     SEVENTEENTH DEFENSE

          The Plaintiff’s and the purported collective action and/or class members’ claims are

  barred to the extent they failed to fulfill any of their obligations to Webster County.

                                      EIGHTEENTH DEFENSE

          The Plaintiff’s and purported collective action and/or class members’ claims are barred to

  the extent they failed to satisfy all requisite conditions precedent to the filing of this action.

                                      NINETEENTH DEFENSE

          The Plaintiff and the purported collective action and/or class members have failed to

  allege facts sufficient to constitute a claim for which attorneys’ fees, punitive damages or costs

  may be awarded.




                                                     16
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 17 of 22 PageID #: 381




                                      TWENTIETH DEFENSE

         The Plaintiff’s and purported collective action and/or class members’ claims cannot be

  maintained because they have failed to allege facts sufficient to state a claim for general and/or

  compensatory damages, including, but not limited to, loss of wages or other economic damages

  against one or more Defendants.

                                     TWENTY-FIRST DEFENSE

         The Plaintiff’s claims and any purported collective action and/or class member’s claims

  may not be properly maintained as a collective action and/or class action because the Plaintiff

  cannot adequately represent the putative collective action and/or class.

                                   TWENTY-SECOND DEFENSE

         The Plaintiff’s claims and any purported collective action and/or class member’s claims

  may not be properly maintained as a collective action and/or class action because, among other

  reasons, individual issues predominate over common issues, and the putative collective action

  and/or class action is not superior to other available methods for the fair and efficient

  adjudication of the controversy.

                                     TWENTY-THIRD DEFENSE

         The Plaintiff’s claims and any purported collective action and/or class member’s claims

  may not be properly maintained as a collective action and/or class action because the Plaintiff’s

  claims are not typical of those of the putative collective action and/or class.

                                  TWENTY-FOURTH DEFENSE

         The Plaintiff’s claims and any purported collective action and/or class member’s claims

  may not be properly maintained as a collective action and/or class action because the putative

  collective action and/or class is not so numerous that joinder of all members is impractical.

                                     TWENTY-FIFTH DEFENSE


                                                   17
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 18 of 22 PageID #: 382




         The Plaintiff’s claims are barred, in whole or in part, to the extent that any allegedly

  uncompensated time or unpaid wages fall within the de minimis doctrine.

                                   TWENTY-SIXTH DEFENSE

         The Plaintiff’s claims are barred in whole or in part, to the extent the Plaintiff failed to

  mitigate his damages to the extent he failed to avail himself of the reporting mechanisms and

  open door policies.

                                 TWENTY-SEVENTH DEFENSE

         The Plaintiff’s claims are barred, in whole or in part, because Webster County exercised

  reasonable care to prevent, investigate, and promptly correct any alleged violations of law or

  policy, and the Plaintiff failed to avail himself of these preventative measures and corrective

  opportunities or otherwise avoid harm.

                                  TWENTY-EIGHTH DEFENSE

         The Plaintiff’s claims are barred, in whole or in part, because any recovery from Webster

  County would result in the unjust enrichment of the Plaintiff.

                                   TWENTY-NINTH DEFENSE

         The Plaintiff’s claims are barred, in whole or in part, to the extent the Plaintiff sustained

  any damages, although such is specifically denied, because Webster County is entitled to an

  offset for all obligations of the Plaintiff for any payment he received for hours he did not work

  and/or for other compensation he received to which he was not entitled.

                                      THIRTIETH DEFENSE

         The Plaintiff is not entitled to a jury trial as to any equitable issues raised in the

  Complaint.

                                    THIRTY-FIRST DEFENSE




                                                  18
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 19 of 22 PageID #: 383




         Webster County is not and was not the employer of purported members of the putative

  collective action and/or class action.

                                   THIRTY-SECOND DEFENSE

         The Plaintiff and the purported members of any putative collective action or class action

  have received full payment for all work performed, if any, for Webster County.

                                    THIRTY-THIRD DEFENSE

         The Plaintiff’s claims for damages are barred to the extent the forms of relief sought are

  duplicative of each other.

                                   THIRTY-FOURTH DEFENSE

         Even if the Plaintiff, or any members of any putative collective action or class action,

  were not paid for all activities performed while / if employed by Webster County, which Webster

  County denies, such activities do not constitute compensable work under the Fair Labor

  Standards Act, and furthermore, such activities were not integral and indispensable parts of the

  principal activities of employment and are not compensable.

                                     THIRTY-FIFTH DEFENSE

         Part or all of the time the Plaintiff alleges should be paid to him and the group of persons

  he purports to represent, is preliminary and postliminary time under the Portal-to-Portal Act and

  therefore not compensable.

                                    THIRTY-SIXTH DEFENSE

         The Plaintiff’s claims for unpaid wages on his behalf and on the behalf of any putative

  class action and/or collective action members he purports to represent are barred because the

  Plaintiff and members of any putative class action and/or collective action failed to meet the

  conditions precedent for the payment of such wages. These claims are barred to the extent that




                                                 19
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 20 of 22 PageID #: 384




  Webster County did not have actual or constructive knowledge of any purported unpaid overtime

  or off-the-clock work allegedly performed by the Plaintiff or any putative class action and/or

  collection action member.

                                    THIRTY-SEVENTH DEFENSE

            The claims of any member of any putative class or collective action are barred, in whole

  or in part, to the extent they executed individual release agreements in exchange for good and

  valuable consideration paid to them.

                                     THIRTY-EIGHTH DEFENSE

            Webster County denies that this action can be maintained as a collective or class action

  and further denies that Plaintiff can establish the existence of each of the requirements necessary

  to obtain certification of an FLSA collective action or to justify issuance of notice.

                                      THIRTY-NINTH DEFENSE

            The Plaintiff’s collective or representative action allegations lack sufficient factual basis

  and particularity to sustain a claim with respect to Alliance Coal, LLC.

                                         FORTIETH DEFENSE

            Alliance Coal, LLC is not a proper party to this matter as it is not the Plaintiff’s employer

  as that term is defined and construed under the FLSA and Kentucky law.

                                       FORTY-FIRST DEFENSE

            Notice of the alleged collective action and/or class action, as defined by the Plaintiff, the

  existence of which is expressly denied, would be a violation of Webster County’s due process

  rights.

                                      FORTY-SECOND DEFENSE




                                                     20
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 21 of 22 PageID #: 385




         The Plaintiff cannot satisfy the requirements of a collective action and/or class action,

  and some or all of the claims asserted in the Complaint are barred because the Plaintiff is not

  similarly situated to the group of individuals as defined by the Plaintiff, and/or members of the

  group of individuals as defined by the Plaintiff are not similarly situated to each other.

                                      FORTY-THIRD DEFENSE

         The Plaintiff and/or purported members of the alleged collection action and/or class

  action, the existence of which are expressly denied, are not entitled to some or all of the relief

  requested in the Complaint because, even if any unlawful act or omission occurred, which

  Webster County expressly denies, Webster County cannot be held vicariously liable for alleged

  misconduct that is contrary to Webster County’s express policies, procedures and good faith

  efforts to comply with applicable laws and/or regulations.

         In asserting the aforementioned affirmative defenses, Webster County does not assume

  any burden of production or proof that it would not otherwise have. Webster County reserves

  the right to assert any additional affirmative defenses not presently known but which become

  apparent hereafter.

         WHEREFORE, having fully answered, Webster County prays:

         1.      That the Court dismiss the Plaintiff’s Complaint with prejudice;

         2.      That the Court enter judgment in favor of the Defendants;

         3.      That Webster County recover from the Plaintiff all costs and expenses incurred in

  this action, including, but not limited to, expert witness fees and expenses and reasonable

  attorneys’ fees and expenses; and

         4.      That the Court award Webster County all other relief to which it is entitled




                                                   21
Case 4:19-cv-00155-JHM-HBB Document 16 Filed 01/02/20 Page 22 of 22 PageID #: 386




                                                     Respectfully submitted,

                                                     /s/ Kif H. Skidmore
                                                     Richard G. Griffith
                                                     Elizabeth S. Muyskens
                                                     Kif H. Skidmore
                                                     Stoll Keenon Ogden PLLC
                                                     300 West Vine Street - Suite 2100
                                                     Lexington, KY 40507-1801
                                                     Telephone: (859) 231-3626
                                                     Fax: (859) 259-3526
                                                     richard.griffith@skofirm.com
                                                     elizabeth.muyskens@skofirm.com
                                                     kif.skidmore@skofirm.com

                                                     COUNSEL FOR DEFENDANTS


                                   CERTIFICATE OF SERVICE

         I hereby certify that on January 2, 2020, the foregoing ANSWER was filed electronically
  and Notice of this filing will be sent to the following by operation of the Court’s electronic filing
  system:

           Mark N. Foster
           Law Office of Mark N. Foster, PLLC
           P.O. Box 869
           Madisonville, KY 42431
           Phone: (270) 213-1303
           Mfoster@MarkNFoster.com
           COUNSEL FOR PLAINTIFF

                                                        /s/ Kif H. Skidmore
                                                        COUNSEL FOR DEFENDANTS
  011742.165338/8097716.1




                                                   22
